         Case 1:20-cr-00407-RMB Document 39 Filed 04/28/21 Page 1 of 1




                                                                     April 28, 2021
BY EMAIL
Hon. Richard M. Berman
United State District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Muge Ma, 20 CR 407 (RMB)

Dear Judge Berman:

         I am counsel to Mr. Ma in the above referenced case. I submit this letter on behalf of
Mr.Ma to request an adjournment of the telephonic status conference scheduled for May 3, 2021
until later in May 2021 and to convert that conference into a guilty plea colloquy.

        The government has provided me with a finalized version of the plea agreement, which I
have mailed to Mr. Ma. We are in agreement on the material terms, however, because of the
difficulty communicating with Mr. Ma due to the COVID pandemic as well as his difficulty using
the law library, we will not be prepared to plead on May 3rd. Accordingly, in order to allow time
for us to adequately prepare for the plea, we respectfully request that the May 3, 2021 conference
be adjourned until the week of May 17th or May 24th.

        We respectfully request and consent that time be excluded under the Speedy Trial Act until
the next conference date set by the Court pursuant to Title 18, United States Code, Section
3161(h)(7)(A). The exclusion of time best serves the ends of justice and outweighs the best
interests of the public and the defendant in a speedy trial as it will allow time for the parties to
continue our on-going discussions regarding a potential disposition of this matter. I have consulted
with Assistant U.S. Attorney Sagar Ravi who consents to this adjournment request and to the
exclusion of time on behalf of the government.

       Thank you for your attention to this matter.

                                                             Sincerely,



                                                             Peter Katz, Esq.
                                                             Counsel to Muge Ma




                                                 1
